                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            :   Chapter 11
In re                                                       :
                                                            :   Case No. 17-12307 (BLS)
                                     1
M & G USA Corporation, et al.,                              :
                                                            :   Jointly Administered
                                  Debtors.                  :
                                                            :   Related to Docket No. 1980
                                                            :

 CERTIFICATION OF NO OBJECTION REGARDING ELEVENTH MONTHLY FEE
 STATEMENT OF MILBANK, TWEED, HADLEY & MCCLOY LLP FOR INTERIM
APPROVAL AND ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
   AND FOR REIMBURSEMENT OF EXPENSES INCURRED AS COUNSEL TO
      THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FROM
    SEPTEMBER 1, 2018 THROUGH AND INCLUDING SEPTEMBER 30, 2018

         The undersigned, counsel to the Official Committee of Unsecured Creditors in the above

captioned cases (the “Committee”), hereby certifies as follows:

         1.       On October 12, 2018, the Eleventh Monthly Fee Statement of Milbank, Tweed,

Hadley & McCloy LLP for Interim Approval and Allowance of Compensation for Services

Rendered and for Reimbursement of Expenses Incurred as Counsel to the Official Committee of

Unsecured Creditors from September 1, 2018 Through and Including September 30, 2018 (the

“Application”) [Docket No. 1980] was filed with the Court.

         2.       Objections, if any, to the Application were required to have been filed with the

Court and served no later than 4:00 p.m. on November 2, 2018 (the “Objection Deadline”).



1
  The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi & Ghisolfi
International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA Holding, LLC
(3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc.
(9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears Road, Suite 240, Houston, Texas
77067.




57321/0001-15835348v8
         3.       The Objection Deadline has passed and no objections appear on the docket or

were served upon the undersigned counsel.

         4.       In accordance with the Court’s Order Establishing Procedures for Interim

Compensation and Reimbursement of Professionals [Docket No. 308], entered December 1,

2017, the Debtors are authorized to pay Milbank, Tweed, Hadley & McCloy LLP 80% of the

fees, $226,836.20 (80% of $283,545.25), and 100% of the expenses, $3,138.44, as requested in

the Application.


Dated: November 5, 2018
                                               COLE SCHOTZ P.C.


                                                /s/ J. Kate Stickles
                                               J. Kate Stickles (No. 2917)
                                               David R. Hurst (No. 3743)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 652-3131
                                               Facsimile: (302) 652-3117
                                               kstickles@coleschotz.com
                                               dhurst@coleschotz.com

                                               -and-

                                               Dennis F. Dunne (admitted pro hac vice)
                                               Abhilash M. Raval (admitted pro hac vice)
                                               Lauren C. Doyle (admitted pro hac vice)
                                               MILBANK, TWEED, HADLEY & McCLOY LLP
                                               28 Liberty St.
                                               New York, NY 10005
                                               Telephone: (212) 530-5000
                                               Facsimile: (212) 822-5846
                                               Email: ddunne@milbank.com
                                               araval@milbank.com
                                               ldoyle@milbank.com

                                               Counsel for the Official Committee of
                                               Unsecured Creditors



                                                  2
57321/0001-15835348v8
